EXHIBIT 10.1


ALLIANCE BANCORP, INC. OF PENNSYLVANIA
2011 STOCK OPTION PLAN
INCENTIVE STOCK OPTION AGREEMENT


AN INCENTIVE STOCK OPTION (“Option”) for a total of ____________ shares of
common stock, par value $0.01 per share (“Common Stock”), of Alliance Bancorp,
Inc. of Pennsylvania, a Pennsylvania corporation (the “Corporation”), is hereby
granted this 20th day of July 2011 (hereinafter referred to as the “Date of
Grant”) to ____________________________ (the “Optionee”) pursuant to the
Corporation’s 2011 Stock Option Plan (the “Plan”).  The Option granted hereby is
subject to all the terms and conditions of the Plan and this Agreement.  The
Option granted hereby is intended to qualify as an “incentive stock option” as
that term is defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).  Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Plan.


1.           Option Price.  The option price shall be $11.05 for each share of
Common Stock eligible to be exercised hereunder, which price is not less than
the greater of: (i) 100% of the Fair Market Value of the Common Stock on the
Date of Grant of this Option or (ii) $10.00.


2.           Exercise of Option.  This Option shall become vested and be
exercisable pursuant to the provisions of Section 8.03 of the Plan, as follows:


(a)           Schedule of Right of Exercise.


Date on Which the Option
May First be Exercised
 
Number of Shares of Common Stock Subject
to the Option Which May be Exercised
July 20, 2012
   
July 20, 2013
   
July 20, 2014
   
July 20, 2015
   
July 20, 2016
   



The right to exercise the Option pursuant to the above schedule is
cumulative.  In accordance with the provisions of Section 8.03(b) of the Plan,
the above vesting schedule shall not apply, and vesting shall be accelerated, in
the event of the Optionee's death or Disability or in the event of a Change in
Control.


(b)           Method of Exercise.  This Option shall be exercisable by written
notice to the Secretary of the Corporation on the Incentive Stock Option
Exercise Form provided herewith which shall:


 
(i)
state the election to exercise the Option, the number of shares with respect to
which it is being exercised, the person in whose name the stock certificate or
certificates for such shares of Common Stock is to be registered, his or her
address and Social Security number (or if more than one, the names, addresses
and Social Security numbers of each of such persons);

 
 
 

--------------------------------------------------------------------------------

 
 
Incentive Stock Option Agreement
Page 2


 
(ii)
be signed by the person or persons entitled to exercise the Option and, if the
Option is being exercised by any person or persons other than the Optionee, be
accompanied by proof, satisfactory to counsel for the Corporation, of the right
of such person or persons to exercise the Option;



 
(iii)
be in writing and delivered in person or by certified mail to the Secretary of
the Corporation at its main office; and



 
(iv)
be accompanied by payment for the shares of Common Stock with respect to which
the Option is being exercised.



Payment of the purchase price of any shares with respect to which the Option is
being exercised shall be made in accordance with the provisions of Section 8.07
of the Plan.


(c)          Restrictions on Exercise.  This Option may not be exercised if the
issuance of the shares of Common Stock upon such exercise would constitute a
violation of any applicable federal or state securities law or regulation or any
other law or valid regulation.  As a condition to the exercise of this Option,
the Corporation may require the person exercising this Option to make any
representation or warranty to the Corporation as may be required by any
applicable law or regulation.


3.          Non-transferability of Option.  This Option may not be transferred
except by the laws of descent or distribution except as otherwise provided in
Section 8.05 of the Plan.  The terms of this Option shall be binding upon the
executors, administrators, heirs, successors, assigns or legal representative of
the Optionee.


4.          Term of Option.  Subject to the exceptions provided in Sections
8.04(b) and 8.09(b) of the Plan, this Option may be exercised at any time on or
after it vests and becomes exercisable until the earlier of (i) ten (10) years
after the date hereof or (ii) six months after the date on which the Optionee
ceases to be employed by the Corporation; provided, however, that in the event
the Optionee’s employment is terminated but the Optionee continues his/her
service as a Non-Employee Director without interruption, then this Option shall,
in the event it is not exercised within ninety (90) days of the date of
termination of employment, be treated as a Non-Qualified Option, which shall
become vested consistent with the schedule set forth in Section 2(a) hereof, and
the term shall continue until the earlier of (i) ten (10) years of the Date of
Grant or (ii) six months after the date on which the Optionee ceases to be a
Non-Employee Director. Provided, further, however, in the event the Optionee
terminates his employment with the Corporation or a Subsidiary Company following
a Change in Control without having fully exercised this Option, the Optionee
will have a right to exercise this Option during the period ending on the
earlier of: (i) the last day of the original ten (10) year term or (ii) the day
which is eighteen (18) months after the date on which employment terminates.
 
 
 

--------------------------------------------------------------------------------

 
 
Incentive Stock Option Agreement
Page 3


5.          Tax Status.  To the extent that the aggregate Fair Market Value of
the Common Stock with respect to which Incentive Stock Options are exercisable
by the Optionee for the first time during any calendar year (under all stock
option plans of the Corporation and its Subsidiary Companies) exceeds $100,000,
such Options are not Incentive Stock Options.  For the purposes of this Section
5, the Fair Market Value of Common Stock shall be determined as of the time the
option with respect to such Common Stock is granted.  This Section 5 shall be
applied by taking options into account in the order in which they were
granted.  To the extent that this Option is to become exercisable for the first
time during any calendar year with respect to a number of shares that exceeds
the foregoing limitation, this Option shall be considered to consist of (i) an
Incentive Stock Option to acquire the maximum number of shares permitted under
this Section 5 and (ii) a Non-Qualified Option to acquire the excess shares on
the same terms described in this Agreement.


6.          Notice of Disposition; Withholding; Escrow.  The Optionee shall
immediately notify the Corporation in writing of any sale, transfer, assignment
or other disposition (or action constituting a disqualifying disposition within
the meaning of Section 421 of the Code) of any shares of Common Stock acquired
through exercise of this Option, within two (2) years after the date of the
grant of the Option or within one (1) year after the acquisition of such shares,
setting forth the date and manner of disposition, the number of shares disposed
of and the price at which such shares were disposed of.  The Corporation shall
be entitled to withhold from any compensation or other payments then or
thereafter due to the Optionee such amounts as may be necessary to satisfy any
withholding requirements of federal or state law or regulation and, further, to
collect from the Optionee any additional amounts which may be required for such
purpose.  The Committee or the Board may, in their discretion, require shares of
Common Stock acquired by the Optionee upon exercise of this Option to be held in
an escrow arrangement for the purpose of enabling compliance with the provisions
of Section 8.09(c) of the Plan.


7.          Terms and Conditions.  The terms and conditions included in the Plan
are incorporated herein by reference, and to the extent that any conflict may
exist between the terms and conditions included in the Plan and the terms of
this Agreement, the terms and conditions included in the Plan shall control.


ATTEST:
 
ALLIANCE BANCORP, INC. OF  PENNSYLVANIA
       
  
 
By: 
  
Kathleen P. Lynch
   
Dennis D. Cirucci
Secretary
   
President and Chief Executive Officer
           
OPTIONEE
           
By:
  



 
 

--------------------------------------------------------------------------------

 


ALLIANCE BANCORP, INC. OF PENNSYLVANIA
2011 STOCK OPTION PLAN
INCENTIVE STOCK OPTION EXERCISE FORM


ATTN:
Secretary of the Corporation

Alliance Bancorp, Inc. of Pennsylvania


Dear Sir or Madam:


The undersigned elects to exercise his/her Incentive Stock Option to purchase
__________ shares of Common Stock pursuant to the 2011 Stock Option Plan (the
“Plan”).  Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan.


In accordance with Section 8.07 of the Plan, delivered herewith in satisfaction
of the required purchase price is (select applicable choice(s)):


___ (a)
cash or a check payable to Alliance Bancorp, Inc. of Pennsylvania in the amount
of $_________;



___ (b)
irrevocable instructions to a broker to sell the Option Shares and then to
properly deliver to the Corporation the amount of sale proceeds to pay the
exercise price and any applicable tax withholding; or



___ (c)
if previously approved by the Board or the Committee, certificate(s) for
________ shares of Common stock having a value of $_____________ as of the date
hereof, and/or Option Shares having a value of $_____________as of the date
hereof shall be withheld.



If Common Stock is enclosed in full or partial consideration of the purchase
price pursuant to choice (c), above, I am attaching a notification from the
Board of Directors or the Committee advising:  (i) that such means of payment
has been authorized and (ii) as to the fair market value of the shares proposed
to be tendered by me as required by the provisions of the Plan.


The name or names to be on the stock certificates and the address and Social
Security number or addresses and Social Security numbers of such person or
persons is as follows:


Name:
     
Address: 
               
City
State
Zip Code



Social Security number: 
  




   
Very truly yours,
 
Date:  _______________________
       
(Signature of Person or Persons
   
 exercising the Option)



 
 

--------------------------------------------------------------------------------

 